Case 0:17-cv-60264-FAM Document 128 Entered on FLSD Docket 10/12/2018 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                    CASE NO.: 0:17-cv-60264

  REINALDO DAMAS MALUFF

                  Plaintiff,
  vs.

  SAM’S EAST, INC.

                  Defendant.
                                                 /

                               SAM’S EAST, INC.’S EXHIBIT LIST

         Defendant, SAM’S EAST, INC. (“SAM’S EAST”), by and through its

  undersigned counsel, and pursuant Fed. R. Civ. P. 26(a)(3), and this Court’s Order

  of Continuance and Order Revising Pretrial Deadlines [DE 112], hereby files its

  Exhibit List.


   No.     Exhibits Sam’s East Expects To Offer                     Plaintiff’s Objections

   1.    1/23/2012 Medical record from Erika Yu, PA,
         Broward Community Family Health Center
   2.    2/1/2012 Medical Examination Report for
         Commercial Driver Fitness Determination
   3.    2/7/2012 Record from South Broward
         Vascular Associates
   4.    10/11/2012 Medical records from Memorial
         Regional Hospital, Melyvn Rech, DO
   5.    10/22/2012    Records     from    Memorial
         Healthcare System
   6.    10/22/2012 X-rays of the Lumbar Spine, Dr.
         Peter Eisenberg, Memorial Hospital Miramar
   7.    10/22/2012 Report of X-rays of the Lumbar
         Spine, Dr. Peter Eisenberg, Memorial
         Hospital Miramar



                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 128 Entered on FLSD Docket 10/12/2018 Page 2 of 5



   8.    11/2/2012 Medical records from Emmanuel
         Isaac, DO
   9.    12/7/2012 Medical records from Emmanuel
         Isaac, DO
   10.   1/22/2013 Record from Broward Community
         Family Health Center (West Park, Carolina
         Betances)
   11.   1/23/2013 Medical records from Erika Yu, PA,
         Broward Community Family Health Center
   12.   2/1/2013 MRI of the Lumbar Spine, Dr.
         Lionel Savadier, Memorial Hospital Miramar
   13.   2/1/2013 Report of MRI of the Lumbar Spine,
         Dr. Lionel Savadier, Memorial Hospital
         Miramar
   14.   2/1/2013 MRI of the Thoracic Spine, Dr.
         Lionel Savadier, Memorial Hospital Miramar
   15.   2/1/2013 Report of MRI of the Thoracic Spine,
         Dr. Lionel Savadier, Memorial Hospital
         Miramar
   16.   2/1/2013 Medical Records from Memorial
         Hospital Miramar
   17.   2/22/2013 Medical records from Broward
         Community Family Health Center
   18.   3/6/2013 X-ray of the Thoracic Spine, Dr.
         Peter Eisenberg, Memorial Hospital Miramar
   19.   3/6/2013 Report of X-rays of the Thoracic
         Spine, Dr. Peter Eisenberg, Memorial
         Hospital Miramar
   20.   3/6/2013 Medical Records from Memorial
         Hospital Miramar

   21. 3/11/2013 Medical records from South Florida
       Urology Center, Inc.

   22. 4/30/2013 CT of Abdomen and Pelvis
   23. Hematuria dated from Memorial Healthcare
       System/ Scott Skorupa, MD
   24. 4/30/2013 Report of CT of Abdomen and
       Pelvis Hematuria dated from Memorial
       Healthcare System/ Scott Skorupa, MD
   25. 8/27/2014 Miramar Police Department
       Incident/Investigation Report
   26. 9/2/2014 Patient Intake, Palms Rehab &
                                                2

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 128 Entered on FLSD Docket 10/12/2018 Page 3 of 5



       Wellness
   27. 1/5/2015    Letter     of    Protection,    Dr.
       Myers/Spine Solutions, DO PA
   28. 1/7/2015     Registration       Forms,      Dr.
       Myers/Spine Solutions, DO PA
   29. 1/7/2015 Assignment of Benefits, Dr.
       Myers/Spine Solutions, DO PA
   30. 2/2/2015 Assignment of Insurance Benefits,
       Less Institute
   31. 2/2/2015 Letter of Protection, Less Institute
   32. 2/2/2015    Arbitration    Agreement,      Less
       Institute
   33. 3/2/2015 Consent for Treatment, Less
       Institute
   34. 3/2/2015 Registration Forms/History and
       Physical, Less Institute
   35. 6/29/2015 X-Ray of the Lumbar Spine,
       William Ganz, M.D., Associates MD
   36. 6/29/2015 Report X-Ray of the Lumbar Spine,
       William Ganz, M.D., Associates MD
   37. 7/22/2015 Letter of Protection, Deerfield
       Beach Outpatient Surgical Center
   38. 8/4/2015 Registration forms/Accident Patient
       Questionnaire, Oakland Park MRI d/b/a DPI
       of Ft. Lauderdale
   39. 8/4/2015 Letter of Protection, Oakland Park
       MRI d/b/a DPI of Ft. Lauderdale
   40. 8/4/2015 Assignment of Benefits, Oakland
       Park MRI d/b/a DPI of Ft. Lauderdale
   41. 10/6/2015 Medical records from Hallandale
       Medical Center/ Juan Borja, DO
   42. 10/8/2015 Medical Records from Ebrahim
       Mostoufi, MD (Memorial Healthcare System)
       from
   43. 10/12/2015 Patient Lien, South Florida
       Physical Therapy Associates
   44. 10/29/2015 Medical records from Hallandale
       Medical Center/ Juan Borja, DO
   45. 11/16/2015 Medical Records from Ebrahim
       Mostoufi, MD (Memorial Healthcare System)
   46. 6/2/2016 Registration Forms, POM MRI &
       Imaging Centers

                                               3

                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 128 Entered on FLSD Docket 10/12/2018 Page 4 of 5



   47. 6/2/2016 Letter of Protection Regarding
       Medical Bills/Assignment of Insurance
       Benefits, POM MRI & Imaging Centers
   48. 10/3/2017      Registration     Forms,    CMI
       Plantation
   49. 10/3/2017 Letter of Protection Regarding
       Medical Bills, CMI Plantation
   50. 10/3/2017     Provider’s    Lien,   Hollywood
       Diagnostics Center
   51. Medical records from Memorial Healthcare
       System
   52. Medical records from Memorial Hospital
       West
   53. Medical records from Erika Yu, PA, Broward
       Community Family Health Center
   54. Certification of Business Records, South
       Broward Community Health Services
   55. Certification of Business Records, Memorial
       Healthcare Systems
   56. Affidavit     for    Certification,   Broward
       Community & Family Health Center
   57. Affidavit    for   Certification,   Hallandale
       Medical Center

        Sam’s East reserves the right to supplement and/or amend this Exhibit List

  before trial and as information becomes known.

        Date: October 12, 2018
                                            Respectfully submitted,

                                            /s/ Schuyler A. Smith
                                            Jerry D. Hamilton, Esq.
                                            Florida Bar No. 970700
                                            jhamilton@hamiltonmillerlaw.com
                                            Schuyler A. Smith, Esq.
                                            Florida Bar No. 70710
                                            ssmith@hamiltonmillerlaw.com
                                            HAMILTON, MILLER & BIRTHISEL, LLP
                                            Attorneys for Sam’s East, Inc.
                                            150 Southeast Second Avenue, Suite 1200
                                            Miami, Florida 33131-2332
                                            Telephone: (305) 379-3686
                                            Facsimile: (305) 379-3690

                                               4

                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:17-cv-60264-FAM Document 128 Entered on FLSD Docket 10/12/2018 Page 5 of 5



                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 12, 2018, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the
  foregoing is being served this day on all counsel of record or pro se parties identified on
  the following Service List in the manner specified, either via transmission of Notices
  of Electronic Filing generated by CM/ECF or in some other authorized manner for
  those counsel or parties who are not authorized to receive electronically notices of
  Electronic Filing.

                                             /s/ Schuyler A. Smith
                                             Schuyler A. Smith, Esq.

                                       SERVICE LIST

   Gregory Deutch, Esq.                             Anthony J. Soto, Esq.
   Rubenstein Law, P.A.                             RUBENSTEIN LAW, P.A.
   2 S. University Drive, Suite 235                 9130 South Dadeland Blvd.
   Plantation, FL 33324                             Datran II – PH
   Tel: (954) 661-6000                              Miami, FL 33156
   gregory@rubensteinlaw.com                        Tel: (305) 661-6000
   eservice@rubensteinlaw.com                       Fax: (786) 230-2934
   Attorneys for Plaintiff                          tony@rubensteinlaw.com
                                                    nancy@rubensteinlaw.com
                                                    eservice@rubensteinlaw.com
                                                    Attorney for Plaintiff




                                                5

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
